                                  USDC SDNY
                                  DOCUMENT
                                  ELECTRONICALLY FILED
                                  DOC #:
                                  DATE FILED: 01/08/2020

To ensure clarity, it is ORDERED that all discovery requests
that were outstanding prior to this Court's Order at Dkt.
No. 47 dismissing the case are deemed served as of the
date of this order.

Plaintiff's application is DENIED without prejudice to
renew if Defendants fail to timely respond.

Dated: January 8, 2020
       New York, New York
